Loughran, Ch. J.
This is an action for wrongfully causing the death of the plaintiff’s decedent who was killed when she fell out of a window of a labor room in the maternity division of the defendant’s hospital. The decedent was in an advanced stage of labor at the time and was awaiting removal to a delivery room for the birth of her third child. The fatal fall was brought about by a mental derangement called intrapartum psychosis — a condition that is recognized by the medical profession as a hazard of childbirth, though the incidence of the disorder may not be high.
The decedent was alone in the labor room when her mind became disordered. “ She must have been alone [said the executive director of the defendant hospital] or else they would have stopped her. ’ ’ A nurse who had been in sole charge of the labor room had gone to an adjoining nurses’ station to answer calls on a telephone there, as she had been directed to do. While she was so engaged in the nurses’ station, the interior of the labor room was out of her sight. Consequently the disappearance of the decedent from that room went unwitnessed.
On the trial herein, the court said to the jury: “ It is charged [by the plaintiff] that the defendant was negligent in failing to provide guardrails or locks on the windows in the labor room to prevent temporarily deranged patients from going through the windows. It is also charged [by the plaintiff] that the failure of the defendant to provide constant supervision or uninterrupted attendance of the patient in the labor room was negligence; that the absence of the nurse from the labor room for whatever time you find she was absent therefrom, and the consequent leaving of the patient in the labor room unattended, was negligence.”
At the close of the trial court’s charge to the jury counsel for *156the defendant said: “ I have only one exception, and that is, I respectfully except to that portion of your Honor’s charge which left it to the jury to decide whether the hospital may he negligent for failure to provide bars on the windows. And so that it will properly follow, I respectfully ask your Honor to charge the jury to disregard the lack of bars on the windows as any evidence of negligence on the part of the defendant hospital or as having any bearing whatsoever on the issues. ’ ’ The trial court declined to alter its charge in the fashion so requested and the defendant’s counsel then noted another exception. Verdict and judgment for the plaintiff followed.
The Appellate Division, however, reversed on the law and ordered a new trial on the ground that the defendant’s exceptions were validly taken. From that reversal, the plaintiff has appealed to this court on a stipulation for judgment absolute.
The defendant’s exceptions, we think, present no error of law. The trial court did not tell the jury that the absence of safeguards from the windows of the labor room was in itself and without more enough to warrant a verdict against the defendant. On the contrary, the court posed this ultimate question to the jury: “ Do you, on all of the evidence in the case, find that the defendant failed to use reasonable care to avoid injury to the plaintiff’s intestate? ”
Thus there was left to the jury the question whether the defendant hospital was negligent when in the decedent’s exigency it withdrew from her all personal care without securing the window through which she then and there helplessly fell to her death. This submission of the issue was right, in our judgment.
The order of the Appellate Division should be reversed and the judgment of Trial Term affirmed, with costs in this court and in the Appellate Division.